Kirkpatrick, C. J.
— The reason principally relied on for the reversal of this judgment, is the uncertainty of the state of demand filed. It is in these words, viz:—
[*] Mr. William Leary, of Bloomine;dol, Dr.
To JamesVan Dyke.
A receipt against James Jennings, £15 0 0
Interest on said note from 1804, to Sept. 28, 2 3 0
Back interest on said note, unknown.
Mr. William Leary, of Bioomingdol, Dr.
To James Van Dyke.
To an order on James Jennings, for wich sade Willem Leary received of Rob’t Jennings a noate for fifteen pounds, wich was for the above recet, for wich he reevd of Rob. Jennings the noate for £15 0 0
Intresforthe same, 2 3 0
Now this, besides that it gives neither time nor place to those transactions, is to me altogether unintelligible. All that can be said in its favor is, that the defendant actually went to trial upon it before the justice and the jury, and therefore, must either have understood, or thought he untlerstood it. But this has not been deemed sufficient. The Court have thought that the state of demand filed, must be in itself, intelligible, containing all necessary circumstances, to shew the real ground of the demand; to the end, that it may be seen that there is a lawful cause of action; that the party may not be entrapped; and that, as a matter of record, it may be pleaded in any other Court, where circumstances may require it. — I think, therefore, there must be a reversal,
Campbell, for plaintiff.
Rossell, J.
— The reason principally relied on to reverse this judgment, is the uncertainty of the state of demand— as, however the defendant appears to have understood it, and went to trial on it, made his defence, examined witnesses, and a jury have given a verdict in the cause, 1 cannot concur to reverse for that cause only.
[*] Pennington, J. — Concurred in opinion with the Chief Justice.
Judgment reversed.(a)

 Contra ante. 67.